FILED
                              NOT FOR PUBLICATION                          DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BLANCA ESPERANZA GRIJALVA Y                      No. 11-73541
GRIJALVA,
                                                 Agency No. A070-193-296
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Blanca Esperanza Grijalva y Grijalva, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      Grijalva filed an untimely and number-barred motion to reopen claiming

changed conditions, and that she would be subjected to domestic abuse in

Guatemala. The BIA did not abuse its discretion in denying Grijalva’s motion

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for the relief sought. See id. at 996 (to prevail on a motion to reopen based on

changed conditions, petitioner must demonstrate that the new evidence, considered

with the evidence from the original hearing, would establish prima facie eligibility

for relief). We reject Grijalva’s contention that the BIA failed to properly address

the issues presented in her motion. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (the BIA “does not have to write an exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-73541